—Appeal from order, Supreme Court, New York County (Charles Ramos, J.), entered on or about January 28,1998, which denied petitioner’s application to reargue the merits of his previously dismissed petition challenging respondent’s denial of accident disability retirement benefits, unanimously dismissed as taken from a nonappealable order, without costs.
Petitioner’s motion for reconsideration of his dismissed petition, which motion merely argued that the court had misapprehended certain facts on its initial consideration of the petition, is properly viewed as a motion for reargument, the denial of which is not appealable (see, Bittorf v 225 W. End Ave. Assocs., 232 AD2d 344; Berman v Szpilzinger, 180 AD2d 612).
In any event, were we to review the merits of the petition, respondent’s determination would be upheld. Concur — Rosenberger, J. P., Williams, Rubin and Friedman, JJ.